Citation Nr: 1507771	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  12-16 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether an overpayment of nonservice-connected pension benefits in the principal amount of $24,549.00 is a valid debt.

2.  Entitlement to a waiver of recovery of any properly-created overpayment.


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1942 to October 1945.  The Veteran died in February 2005 and the Appellant is his surviving spouse.
This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 decision of the Committee on Waivers and Compromises (Committee) of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In December 2013, the Board remanded this case for further evidentiary development.  The requested development has been completed, and the case has now been returned to the Board for further appellate action.

This appeal was certified to the Board as one issue, characterized as "denial of the request for a waiver of the overpayment in the amount of $24,549.00."  The preliminary issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).  Accordingly, the Board bifurcated the claim as reflected on the title page.  
  
The Board notes that, in additional to the paper claims file, there is a paperless, electronic (Virtual VA) folder associated with the Veteran.  A review of such records reveals various administrative documents that are duplicative of those contained in the physical claims file.


FINDINGS OF FACT

1.  VA was not informed of the Veteran's death in February 2005 and continued to pay nonservice-connected pension benefits until the benefits were terminated in September 2007.  This produced an overpayment of benefits in the principal amount of $24,549.00. 

2.  The Appellant received the Veteran's VA pension benefit payments through no fault on the part of VA. 
3.  The Appellant had no claim or entitlement to the Veteran's VA pension benefit payments.   


CONCLUSIONS OF LAW

1.  The overpayment of nonservice-connected pension benefits in the principal amount of $24,549.00 was validly created.  38 U.S.C.A. §§ 5107, 1521 (West 2014); 38 C.F.R. §§ 3.500, 3.660 (2014).

2.  Waiver of recovery of the overpayment of nonservice-connected pension benefits is precluded.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.962 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is not applicable to cases involving the waiver of recovery of overpayment claims, because the statute at issue in such cases is not found in Title 38, United States Code, Chapter 51 (i.e., the laws affected by VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); Lueras v. Principi, 18 Vet. App. 435, 438-439 (2004).  Therefore, no further action is necessary under the VCAA. 

A.  Background

At the time of his death in February 2005, the Veteran was receiving nonservice-connected pension benefits.  VA was not informed of the Veteran's death and continued paying the pension benefits until they were terminated in September 2007.  VA was informed of the Veteran's death by the Social Security Administration.
A September 2007 letter addressed to the Veteran's estate indicated that VA benefits had been terminated as a result of the Veteran's death in February 2005.  The Board notes that the Appellant applied for Dependency and Indemnity Compensation (DIC) benefits in January 2008.    

An investigation into the overpayment was completed in June 2010 by VA's Office of Inspector General (OIG).  The OIG determined that the Appellant took the benefits paid to the deceased Veteran from the time of his death until they were terminated in September 2007.  The OIG directed that the debt be removed from the Veteran's name and be transferred to the Appellant's name so that the Debt Management Center could start collection efforts directly on the Appellant.

Accordingly, in June 2010, VA informed the Appellant of the overpayment, that all of the money must be repaid to VA, and that the debt would be transferred from the Veteran's name to her name.  The letter noted that both VA and the OIG had made several attempts over the prior year to contact the Appellant and that she had chosen not to contact the OIG to discuss this matter.  

In July 2010, the Appellant was informed, via a letter from the Debt Management Center, of the specific overpayment amount of $24,549.00.  She was told that she could pay the debt in full or through a monthly debt schedule.  She was also notified that she could dispute the debt and request a waiver.  In July 2010, the Appellant requested a waiver of the overpayment; submitted a Financial Status Report detailing her income, assets, and expenses; and provided a statement that a hardship would be created by repayment of the debt.

The Committee issued its decision in September 2010 denying the Appellant's request for waiver of the debt in the amount of $24,549.00, reasoning that she had acted in bad faith in that she made no attempt to return VA funds that she was not entitled to receive after the Veteran's death.  In her September 2010 Notice of Disagreement and June 2011 Substantive Appeal (VA Form 9), the Appellant stated that she suffered a stroke and nervous breakdown after her husband's death and did not know of or receive any money from VA after his death.  The Board notes that the Appellant was 50 years old at the time of the Veteran's death.  

A May 2012 Supplemental Statement of the Case (SSOC) continued the denial stating that payment information showed the Veteran's monthly benefit payments were direct deposited into his checking account.  The RO noted that these funds should still be available if the Appellant did not spend them and should be returned to VA immediately.  

In December 2013, the Board found additional development was necessary to determine whether the Appellant is responsible for the debt at issue.  Specifically, the Board remanded the case to obtain information concerning where the Veteran's pension payments were made for each month following the Veteran's death until September 2007 (including the banking institution, account numbers, and payee, if possible).  In addition, reasonable efforts where to be undertaken to obtain any information and evidence associated with the OIG investigation.  Following this development, an appropriate SSOC was to be provided to the Appellant if the benefit sought on appeal remained denied.

In January 2015, the Committee informed the Board that it had identified the bank, with routing and account numbers, where the Veteran's benefit payments had been direct deposited from February 2005 to September 2007 and confirmed that the Veteran was the payee.  The Committee provided written documentation of the foregoing.  

The Committee also provided the Board with the OIG's response to the Committee's request for information concerning the OIG's investigation of the overpayment.  The OIG responded that all off the records in connection with the OIG investigation had been reviewed.  It stated that the OIG made numerous attempts to interview the Appellant, but she refused to be interviewed.  It was confirmed that bank records were obtained during the investigation, but "they are protected by grand jury secrecy rules and may not [be] disclosed without a court order."

The Committee explained to the Board that it did not issue an additional SSOC after the above development because the Appellant had not provided any new evidence or made any effort to return the funds to VA to reconcile the debt since the issuance of the last SSOC and the Committee had no new guidance to provide the Appellant, so any additional notification would merely be redundant.  The Committee added that there is no evidence that the Appellant has closed the account in question and the Committee has no means to verify who specifically had or continues to have access to the bank account where the funds were deposited or that the funds were used, withdrawn, or are/are not still available for usage.

Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's remand.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  The Committee obtained the requested payment information and a response from the OIG concerning its investigation.  Although the Committee did not furnish an additional SSOC as instructed in the Board's remand, the Board finds that an additional SSOC is not necessary in this situation because it would not provide the Appellant with any new information, repayment options, or appeal rights.

The Board finds that all necessary development has been accomplished and, therefore, appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

B.  Relevant Law and Regulations

The preliminary issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).  Where the validity of a debt is challenged that issue must be developed before the issue of entitlement to waiver of the debt can be considered.  VAOPGCPREC 6-98 (1998), 63 Fed. Reg. 31264 (June 8, 1998).
An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.962 (2014).  A debt is not valid if the claimant was legally entitled to the benefits that resulted in an overpayment.  See 38 U.S.C.A. §§ 501, 5112(b)(9) and (10) (West 2014); 38 C.F.R. §§ 1.962; 3.500(b) (2014).  A debt is also not valid if VA is solely responsible for the overpayment. See id. 

If the claimant fails to provide full disclosure of facts or due to the amount of the overpayment should know an error has been made, yet accepts the payment, the overpayment will not be considered due to administrative error.  See VA Manual 22- 4, Part III, § 2.03.  An example of administrative error is when VA erroneously interprets the law to allow payment of greater benefits than the legislative intent.  An example of overpayment not solely due to administrative error is when the claimant accepts an amount that is patently excessive.  Id. 

In general, waiver determinations, which do not involve fraud, misrepresentation, or bad faith by the claimant, should be waived only when it is shown that the recovery would be against the principles of equity and good conscience.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.963 (2014).  However, if there is an indication of fraud, misrepresentation, or bad faith in the creation of the overpayment, waiver of the overpayment is automatically precluded and further analysis is not warranted.  See 38 U.S.C.A. § 5302(a) (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2014).  In addition, there shall be no waiver consideration of an indebtedness that results from the receipt of a benefit payment by a non-payee who has no claim or entitlement to such payment.  38 C.F.R. § 1.962 (2014).
 


Nonservice-connected pension is a benefit payable by VA to a veteran of a period of war who is permanently and totally disabled from nonservice-connected disability not the result of the veteran's willful misconduct.  38 U.S.C.A. § 1521(a) (West 2014).  The effective date of discontinuance of an award of pension due to the veteran's death is the last day of the month before the death of the veteran.  38 U.S.C.A. § 5112(b)(1) (West 2014); 38 C.F.R. § 3.500((b)(g) (2014).  

C.  Analysis

The Appellant seeks waiver of recovery of overpayment of the Veteran's pension benefits asserting that she did not know about the money and that collection of the debt would result in undue hardship.  Essentially, the Appellant does not dispute the creation or validity of the debt, but rather disputes that she actually received the money in question and is responsible for its repayment.

Because the propriety and amount of the overpayment at issue are matters that are integral to a waiver determination, the Board finds it necessary to quickly examine the validity of the debt, even if the Appellant does not appear to challenge its validity.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).  In this case, the Veteran was granted entitlement to nonservice-connected pension in March 2004.  The Committee has provided documentation that monthly benefit payments continued to be direct deposited into the Veteran's bank account from the time of his death until they were terminated in September 2007, and that the total amount of such benefits was $24,549.00.  

Pension benefits terminate as of the last day of the month before the death of the veteran.  38 U.S.C.A. § 5112(b)(1) (West 2014); 38 C.F.R. § 3.500((b)(g) (2014).  As the Veteran died in February 2005, the Veteran's pension benefits terminated as of January 31, 2005.  However, VA continued to direct deposit benefit payments into the Veteran's account because the Appellant did not inform VA that the Veteran had died.  The Board finds that a preponderance of the evidence supports the conclusion that the overpayment of nonservice-connected pension benefits in the principal amount of $24,549.00 was validly created as a result of the continued payment of the benefits following the Veteran's death from February 2005 to September 2007.  
  
Having found that the debt was validly created, the Board must address whether a waiver of recovery of an overpayment may be granted.  The Board affords the OIG's determination that the Appellant took the benefits paid to the deceased Veteran from the time of his death until they were terminated in September 2007 great weight.  The OIG made its determination after an investigation that included a review of the Veteran's bank records.  Moreover, it is unlikely that it was a coincidence that the Appellant applied for DIC benefits shortly after payment of the Veteran's pension benefits stopped. 

The Board also finds it significant that, although VA and the OIG has given the Appellant numerous opportunities, the Appellant has never offered any explanation for what happened to the funds deposited into the Veteran's account.  In addition, the Appellant has never offered any evidence to contradict that she is the executor of the Veteran's estate, which would typically be the case, or to show that she did not have access to the account in which the benefit payments were deposited.  Thus, the Board finds that a preponderance of the evidence supports the conclusion that the Appellant did receive the Veteran's benefit payments.    

Nonservice-connected pension benefits are payable only to the veteran.  38 U.S.C.A. § 1521(a) (West 2014).  As such, the Board finds that the Appellant was not legally entitled to receive the pension benefits.  Given this finding, the law is dispositive.  There shall be no waiver consideration of an indebtedness that results from the receipt of a benefit payment by a non-payee who has no claim or entitlement to such payment.  38 C.F.R. § 1.962 (2014).  Although repayment of the debt may present a hardship to the Appellant, the Board is unable to consider that factor because the law clearly prohibits waiver consideration in this instance.  Thus, the Appellant's request to waive repayment of the $24,549.00 overpayment of the Veteran's nonservice-connected pension benefits is denied.  
    

ORDER

A debt was validly created by the overpayment of nonservice-connected pension benefits in the principal amount of $24,549.00. 

Waiver of the recovery of the overpayment of nonservice-connected pension benefits in the amount of $24,549.00 is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


